Court of Appeals for the
                                    First District of Texas at Houston


                                             Order on Motion

Cause number:                01-15-00517-CR & 01 -15-00518-CR

Style:                       John Henry Skillern v. The State of Texas
Date motion filed*:          June 15, 2015
Type of motion:              Letter-Motion to Expedite the Filing of the Reporter's Record
Party filing motion:         Pro se appellant                      ,
Document to be filed:        Reporter's Record

Is appeal accelerated?           No.

If motion to extend time-
         Original due date:                     July 20,   2015

         Number of extensions granted:                0           Current Due Date:   July 20,   2015

         Date Requested:                        N/A

Ordered that motion is:
         •     Granted in part
         •     Denied

         0 Dismissed (e.g., want ofjurisdiction, moot)
         0     Other:

             On May 22, 2015, the trial court found appellant to be indigent for the purposes of
             hiring an appellate attorney and paying for the appellate records, but counsel was to be
             appointed at a later date. On June 8, 2015, after the notice of appeal Was received by
             the Clerk of this Court on June 5, 2015, the Clerk sent notice to, among others, the
             court reporter that the record is due by July 20, 2015. Accordingly, appellant's motion
             to expedite the filing of the reporter's record is dismissed because the reporter is
             responsible for timely filing it by the July 20th deadline, which may be extended if
             the reporter makes a request to this Court. See TEX. R. APP. P. 35.3(b)(3), (c).

Judge's signature: /s/ Evelyn V. Keves
                   IE] Acting individually            • Acting for the Court

Date: June 25, 2015



November 7, 2008 Revision
Sherry Radack                                                                                 Christopher A. Prine
 Chief Justice                                                                                Clerk of the Court


Terry Jennings                                                                                Janet Williams
Evelyn Keyes                                                                                  Chief Staff Attorney
Laura Carter Higley
Jane Bland
Michael Massengale
                                          Court of Appeals                                    Phone: 713-274-2700
                                                                                              Fax:   713-755-8131
Harvey Brown
RebecaHuddle
                                      First District of Texas                                 www.txcourts.gov/lstcoa.aspx
Russell Lloyd                                 301 Fannin Street
 Justices
                                       Houston, Texas 77002-2066

                                                  June 25, 2015

Alan Curry                                                       John Henry Skillern
Chief Prosecutor, Appellate Division                             SPN #2747334 (5E1B01X)
Harris County District Attorney's Office                         1200 Baker Street
1201 Franklin Ste 600                                            Houston, TX 77002
Houston, TX 77002-1923
* DELIVERED VIA E-MAIL *

RE:      Court of Appeals Number: 01-15-00517-CR                 Trial Court Case Number: 1436278

Style: John Henry Skillern
         v.

         The State of Texas



         Oil this date, an order was issued in the above-referenced cause. You may obtain a copy of the Court's
order at http://www.search.txcourts.gov/CaseSearch.aspx?coa=coaO1&s=c.


        If you have been required to provide a valid e-mail address to the Court and accept electronic service as
outlined in Rule 9.1(a) and 9.4(g), a copy of this Notice of Distribution will be sent to you electronically via
email.

         For     more   information   about   a   particular   case,   please   visit   the     Court's     website     at
http://www.txcourts.gOv/l stCOA.


                                                          Sincerely,

                                                                                        &


                                                          Christopher A. Prine, Clerk of the Court
                                                          By Cheryl Roberts, Deputy Clerk



         cc:     CourtReporter 182nd DistrictCourt(DELIVERED VIA E-MAIL)
                                                       i-mim   ii w   v . ! ••»..
                                                                                                   t-^^t^tti
Court of Appeals, First District   OFFIC5   BUSINESS                                  U.S.POSTAGE»PITNEYBOWES
      301 Fannin Street            STATE    TEXAS
Houston, Texas 77002-2066
                                            FOR
                                   PRIVATE USi
                                                                                      ZIP 77002 $000=40°
                                                                                      0001372104JUN 24   2015
                                                                            HZ!       DECEIVED
                                                                           jFIRST COURT OF APPEALS I
                                                                           I    HOUSTON. TEXAS
                                                                                    JUL 2 0 2015
                     ^                                                   I CHRISTOPHER
                                                                           CH
                                                                         iCLERK
                                                                                            A. PRINE